DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
Claim Interpretation
The instant “hydrogen generation device” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos et al. (US 2003/0194368).
Regarding claim 1, Devos et al. discloses a hydrogen generation device (i.e., a hydrogen production system 30b; see FIG. 4; paragraphs [0068]-[0069], [0073]-[0078]) comprising:
a water flow path unit through which a solution (i.e., an aqueous metal hydride solution) is able to flow in from outside and exit, the water flow path unit including an input portion (i.e., an inlet 52) and an output portion (i.e., an outlet 54) that are located on a continuous axis (i.e., a common horizontal axis) such that the solution is able to linearly flows between the input and output portions 52, 54;
a hydrogen generation unit made of a metal, the metal being the hydrogen generation unit itself (i.e., a catalyst comprising, e.g., ruthenium metal plated on a high surface area screen 56, see paragraphs [0068], [0075]; other suitable metals, such as nickel metal, are listed in paragraph [0053]), the hydrogen generation unit 56 generating hydrogen by a reaction with the flowing-in solution (see paragraph [0054]), the hydrogen generation unit 56 being oriented along the continuous axis (i.e., along the common horizontal axis) of the input portion 36 and the output portion 38;
a hydrogen collection unit (i.e., a gas collection chamber 48; see paragraph [0075]) for collecting the generated hydrogen; and
a hydrogen discharge port (i.e., a port connecting the gas collection chamber 48 to a passageway 64 that leads to a fuel cell 32) located on the hydrogen collection unit 48 and perpendicular to the continuous axis of the input portion 36 and the output portion 38 (i.e., the hydrogen is discharged through the port along a vertical axis).
The hydrogen generation unit 56 is disposed along the path of the solution, so that friction with a flowing-in solution (i.e., flowing from the inlet 52 to the outlet 54) would be able to peel off any surface film that formed on the metal to expose an active surface of the metal. The degree of friction generated will depend on the selected flow rate of the solution during an intended operation of the device.  Note that a recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114.
Regarding claim 3, the recitation of a pH in the range of 7 to 14 for the solution does not impart further patentable weight to the claim because the solution is not considered an element of the apparatus.  See MPEP § 2115.
Regarding claims 4 and 5, Devos discloses that the metal that forms the hydrogen generation unit 56 can comprise nickel (i.e., a nickel catalyst, see paragraph [0053]).  Depending on the process conditions during an intended operation of the device (e.g., type of solution, temperature, pressure, etc., to be selected), the nickel would be able to form a surface film (i.e., an oxide layer) due to an electrochemical reaction in the solution. 
Instant claims 1 and 3-5 structurally read on the device of Devos et al.
Response to Arguments
Applicant’s arguments filed on November 21, 2022 with respect to the rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Sergienko (WO 2013/150527) and the rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Slocum (US 2016/0355918), made in light of the amendments to independent claim 1, have been fully considered and are found persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly discovered prior art to Devos et al., as detailed above.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774